Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendment filed 9/12/22 (hereinafter Response) has been entered. Examiner notes that claims 1-5 and 7-16 have been amended, claim 5 has been cancelled, and claims 17-18 are new. Claims 1-5 and 7-18 remain pending in the application.
Drawings
Based on the replacement drawings submitted 9/12/22 with the Response, the drawing objection raised in the office action mailed 6/10/22 (hereinafter Office Action) is withdrawn. 
Claim Objections
Based on the amendments to the claims in the Response the claim objections raised in the Office Action are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 16 do not recite the term “means” or Step” but do recite “by a machine learning system: labelling patient data ...” in Claim 1 and “a machine learning system configured to: obtain and label patient data ...” in claim 16. Although MPEP 2181(1)(A) states: 
The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." ... Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts.
The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015).
If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f)  will not apply. Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73, 66 USPQ2d 1444, 1451-52 (Fed. Cir. 2003); CCS Fitness, 288 F.3d at 1369, 62 USPQ2d at 1664; Watts v. XL Sys. Inc., 232 F.3d 877, 880-81, 56 USPQ2d 1836, 1839 (Fed. Cir. 2000); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1888; Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996) ("Many devices take their names from the functions they perform.") The term is not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C. 112(f). See Watts, 232 F.3d at 880, 56 USPQ2d at 1838; Inventio AG v. Thyssenkrupp Elevator Americas Corp., 649 F.3d 1350, 99 USPQ2d 1112 (Fed. Cir. 2011) (holding that the claim terms "modernizing device" and "computing unit" when read in light of the specification connoted sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph).
Persons of ordinary skill in the art reading the specification understand the term “machine learning system” to have sufficiently definite meaning as the name for the structure that performs the function, i.e., a computer performs the function. See In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 in part recites “receiving from the user a new user input labeling a prediction as a success or a failure in real time.” Applicant pointed to [0030] and [0096]-[0099] and Figs. 1/5-8 as support for claim 18. However, no support for the above limitation is found in these passages or readily elsewhere in the specification, therefore the limitation is considered to be new matter. Specifically, there is no support for receiving the input in real time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 9, 13, 15, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11,195,616 B1 to Seemakurty et al (hereinafter Seemakurty) in view of US 2022/0139530 to Kollada et al (hereinafter Kollada).
Regarding claim 1, Seemakurty discloses a computer-implemented method for providing a healthcare system (Abstract & col 33 lns 8-33), the method comprising: 
by a machine learning system (Abstract, col 10 lns 40-61, & col 33 lns 8-33 disclose utilizing a system, i.e., the health analytics subsystem, that performs machine learning algorithms using a computing device, i.e., a machine learning system): 
labelling patient data to produce labelled patient data relating to one or more patients (col 10 lns 1-15 discloses receiving and labelling received health parameters from a patient. See also Fig. 5 step 330.); 
determining a plurality of predictions based on the labelled patient data (col 10 lns 1-15 discloses making a prediction of a patient health status based on the labelled patient data. See also Fig. 5 step 340; col 18 ln 55 – col 19 ln 4 discloses that the machine learning system is used to make a plurality of determinations based on a variety of received patient data, e.g., hypoglycemia, seizure, etc); 
receiving, from a user, a plurality of user inputs labelling each of the plurality of predictions as a success or a failure (col 26 lns 35-49 discloses receiving feedback in response to the prediction of the health status, which is interpreted to be feedback in response to any of the plurality of predictions the machine learning system is capable of determining and therefore is interpreted as receiving a plurality of user inputs labelling the plurality of predictions as a success or failure; as disclosed in col 26 ln 62 – col 27 ln 7 the response may be a binary response that the health status was helpful/not helpful, interpreted as being either a success or failure, which is supported by the additional disclosure of col 27 lns 8-28 stating that the feedback may be the health status was incorrect); 
generating training data based on the labelled patient data and the plurality of user inputs (col 26 lns 35-49 & col 27 lns 8-28 discloses utilizing a new training dataset to retrain the predictive machine learning models, i.e. training the machine learning system, the system is interpreted as performing this for each of the plurality of user inputs for each of the plurality of predictions); and 
training a first machine learning model of the machine learning system based on the training data (col 26 lns 35-49 & col 27 lns 8-28 discloses utilizing the new training dataset to retrain the predictive machine learning models, i.e. training at least a first machine learning model);
wherein generating the training data comprises: 
selecting a training edge case set based on one or more classes of user inputs of the plurality of user inputs labelling predictions as failures (col 27 lns 8-28 discloses that feedback is received including feedback labeling predictions as incorrect, i.e., failures as discussed above, and this incorrect data point, interpreted as training data/a training edge case set based on a class of user inputs is selected/used to retrain the one predictive model. Examiner notes that as reflected in Applicant’s Response pp. 10-11 and Applicant’s originally filed Specification [0097]-[0099], edge cases are where the prediction of the first machine learning model has been labelled as a failure.).

Seemakurty does not specifically disclose training a second machine learning model using the training edge case set to predict if patient data should be associated with the training edge case set.

Kollada teaches that it was old and well known in the art of healthcare systems, before the effective filing date of the claimed invention, to train a second machine learning model using the training edge case set to predict if patient data should be associated with the training edge case set ([0101]-[0103] teaches training a classifier, i.e., a second machine learning model using failure cases to predict if new data patient data should be classified as a failure case, i.e., with the training edge case set). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare systems before the effective filing date of the claimed invention to modify the computer implemented method for training a healthcare system disclosed by Seemakurty to incorporate training a second machine learning model using the training edge case set to predict if patient data should be associated with the training edge case set as taught by Kollada in order to reduce the burden on individuals, e.g., see Kollada [0100], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 2, depending on claim 1, Seemakurty further discloses wherein: 
a healthcare data platform is configured to receive one or more patient inputs comprising patient data from the one or more patients in response to one or more patient questions or one or more telemetry inputs comprising patient data (col 22 lns 39-48 discloses the medical data acquisition device is configured to receive patient telemetry input data, e.g., heart rate, temperature, blood pressure, etc.); and 
the patient data is obtained by the machine learning system through the healthcare data platform (col 22 lns 39-48 discloses that the health analytics subsystem, i.e., the machine learning system disclosed above in claim 1, receives the patient data from the medical data acquisition device.).

Regarding claim 4, depending on claim 1, Seemakurty further discloses wherein the patient data obtained by the machine learning system is pre-structured into a plurality of categories, the patient data in each category having explicit relationships (col 40 lns 33-37 discloses that the received information about the patient, i.e., patient data is categorized; col 19 lns 18-33 disclose that the categorized information is represented in a decision tree architecture which connotes that the categories of information are pre-structured into explicit relationships ).

Regarding claim 5, depending on claim 1, Seemakurty further discloses providing, by the machine learning system, a patient output relating to the patient data and a prediction of the one or more predictions to the one or more patients (Fig. 3 & col 21 ln 50 – col 22 ln 8 discloses providing by the system, i.e., the machine learning system discussed above in claim 1, the predicted health status of the patient, interpreted as a patient output relating to the patient and a prediction of the patient, to the patient devices associated with the patient, i.e., devices 118 and/or 125 as shown in Fig. 3).

Regarding claim 9, depending on claim 1, Seemakurty further discloses: 
by the machine learning system: 
using an ensemble of neural networks to fuse multimodal inputs of patient data into a singular shared token ontology and converting the one or more tokens to one or more continuous vector representations; and/or 
representing at least some of the multimodal patient data as latent space embeddings (col 18 ln 55 – col 19 ln 4 discloses that the ensemble machine learning techniques use multiple types of sensor data, e.g., heart rate, blood pressure, EKG, blood sugar levels, col 38 lns 19-25 discloses that the static data, e.g., patient demographics health condition, clinical notes as disclosed in col 23 lns 55-57, is appended to the sensor data, the different types of static data and sensor data are individually and in combination interpreted as multimodal patient data; col 19 lns 18-33 discloses that the ensemble machine learning models utilizes a convolutional neural network (CNN) which is interpreted as representing the various sensor data and static data in latent space to generate a prediction. Examiner notes that the term and/or is interpreted as only requiring one of the limitations.).

Regarding claim 13, depending on claim 1 Seemakurty further discloses wherein a clinical outcome is established as a ground truth output label for the training data (col 15 ln 57 – col 16 ln 4 discloses that the training data set includes labelled data indicating presence or absence of deterioration of a patient, i.e., a patient outcome, which is then used to train the model for that clinical outcome, interpreted as establishing the data indicating a presence of deterioration of a patient as a ground truth output label).

Regarding claim 15, depending on claim 1, Seemakurty further discloses using one or more user inputs of the plurality of user inputs labelling predictions as successes to evaluate the performance of the machine learning system (as discussed above in claim 1, col 26 lns 25- 49 disclose receiving feedback from a user evaluating if the prediction generated by the machine learning system is helpful or not helpful, which is interpreted as evaluating the performance of the machine learning system, because if the predictions are not helpful then the model lacks adequate performance. Examiner notes that as discussed above in claim 6, col 26 lns 35-49 discloses receiving feedback in response to a prediction, which is interpreted to be feedback in response to any of the plurality of predictions the machine learning system is capable of determining and therefore is interpreted as receiving a plurality of user inputs labelling the plurality of predictions as a success) and determining whether or not regression of performance has taken place (col 17 lns 12-25 disclose using a variety of performance metrics to evaluate the ensemble of machine learning algorithms including evaluating a true positive and true negative rate and col 17 ln 55 – col 18 ln 14 discloses balancing the performance of the ensemble models such that the performance of the ensemble of models is equal to or greater than the individual machine learning models alone.).

Claim 16 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above. The only difference between claim 1 and 16 is that claim 1 is a computer-implemented method and claim 16 is a system. Additionally, while claim 1 recites that the machine learning system labels patient data to produce labelled patient data, claim 16 additionally recites that the machine learning system obtains and labels patient data to produce labelled patient data. Emphasis added. Examiner notes that Seemakurty discloses that the machine learning system obtains patient data from at least the medical data acquisition device 118. See Seemakurty col 22 lns 29-48.

Regarding claim 17, depending on claim 1, Seemakurty further discloses boosting the training edge case set to include an overrepresentation of edge cases compared to a general population (col 27 lns 8-28 disclose retraining the machine learning model by incorporating the new training dataset with the feedback of the failure case and col 2 lns 47-53 discloses that the model is a boosted technique; the combination of these sections is interpreted as boosting the training failure case to weight it more than the general population, i.e., an overrepresentation of the edge case ).

Regarding claim 18, depending on claim 1, the modified combination of Seemakurty/Kollada further discloses receiving from the user a new user input labeling a prediction as a success or a failure in real time (Seemakurty col 27 lns 8-41 disclose receiving multiple feedback instances indicating user input labeling the prediction, i.e., a first user input and a new user input; Seemakurty col 1 ln 45- col 3 ln 23 discloses that the system operates in real time); 
determining, using the trained second machine learning model, whether the new user input is associated with the training edge case set (Kollada [0103]-[0104] teaches running the classifiers, i.e., the second machine learning model, on new data to determine if it is a pass or a failure, i.e., associated with the training edge case set); and 
assigning the new user input to the training edge case set in accordance with a determination is associated with the training edge case set (Kollada [0101]-[0104] teaches that the classifier assigned a label of pass/fail to the new data).
It would have been obvious to have modified Seemakurty in view of the teachings of Kollada for at least the same reasons discussed above in claim 1 and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seemakurty in view of Kollada and further in view of US 2018/0189457 to Plummer et al (hereinafter Plummer).
Regarding claim 3, depending on claim 2, although Seemakurty discloses receiving data from a patient through the healthcare data platform as discussed above in claim 2, Seemakurty does not specifically disclose 
receiving, from the user, one or more additional patient questions to the one or more patients through the healthcare data platform in a plurality of instances; 
clustering and classifying, by the machine learning system, the plurality of instances in which the user has provided one or more patient questions; and 
training the machine learning system to provide the one or more patient questions to the one or more patients.
Plummer teaches that it was old and well known in the art of healthcare systems, before the effective filing date of the claimed invention, to:
receiving, from the user, one or more additional patient questions to the one or more patients through the healthcare data platform in a plurality of instances ([0024] teaches receiving multiple sets of questions provided to patients by physicians, i.e., users, at the application server, interpreted as a healthcare data platform); 
cluster and classify, by the machine learning system, the plurality of instances in which the user has provided one or more patient questions ([0028] teaches that the system, a machine learning system as described in [0012], classifies the received data of instances where the physician provided one or more patient questions;[0032] teaches clustering training data, [0031] teaches that the training data is based on questionnaire data and [0027] discloses that the questionnaire data includes stored patient questions from the prior questionnaires that were provided by the physician, i.e., the user, as discussed in [0024]); and 
training the machine learning system to provide the one or more patient questions to the one or more patients ([0032] &[0036] teach training the machine learning system to identify questions to provide to the patient [0065] teaches based on the training executing providing questions to the patient).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare systems before the effective filing date of the claimed invention to modify the method of obtaining data from a patient to determine a health status of a patient disclosed by the modified combination of Seemakurty/Kollada to incorporate a method for training a system to ask a succinct set of patient questions to obtain additional information including receiving, from the user, one or more additional patient questions to the one or more patients through the healthcare data platform in a plurality of instances; clustering and classifying, by the machine learning system, the plurality of instances in which the user has provided one or more patient questions; and training the machine learning system to provide the one or more patient questions to the one or more patients as taught by Plummer in order to improve data integrity of the system, e.g., see [0012], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seemakurty in view of Kollada and further in view of US 2019/0392951 to Jain et al (hereinafter Jain).
Regarding claim 7, depending on claim 1, Seemakurty does not specifically disclose
by the machine learning system: 
dividing the selected one or more data classes into a training set and a test set, and 
using the test set to validate the performance of the classifier, wherein the training the second machine learning model is based on the training set.

Jain teaches that it was old and well known in the art of machine learning healthcare systems, before the effective filing date of the claimed invention, for a machine learning system ([0208] discloses using a machine learning system to perform the steps) to: 
dividing the selected one or more data classes into a training set and a test set ([0208] discloses a data class is selected for training and validation and then divided into a group, e.g., group including group of data A and group of data B,C,D), and 
use the test set to validate the performance of the classifier ([0208] teaches using group data A to test the performance of the trained classifier), wherein the training the second machine learning model is based on the training set ([0208] teaches using the training set to train the classifier, i.e., the second machine learning model).
Therefore, it would have been obvious to one of ordinary skill in the art of machine learning healthcare systems before the effective filing date of the claimed invention to modify the method of implementing a machine learning system where a second machine learning model is a disclosed by the modified combination of Seemakurty/Kollada to incorporate for dividing the selected one or more data classes into a training set and a test set, and using the test set to validate the performance of the classifier, wherein the training the second machine learning model is based on the training set as taught by Jain in order to train and validate a machine learning model in a way that prevents overfittings, e.g., see Jain [0208], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seemakurty in view of Kollada and further in view of Jain and further in view of WO 2020/168018 to Okuda.
Regarding claim 8, depending on claim 7, the modified combination of Seemankurty/Kollada/Jain does not specifically disclose obtaining, by the classifier, further information by providing one or more questions to the user and/or the one or more patients in order to improve the quality and data density of training examples deemed relevant.
Okuda teaches that it was old and well known in the art of healthcare data systems, before the effective filing date of the claimed invention, to obtain, by the classifier, further information by providing one or more questions to the user and/or the one or more patients in order to improve the quality and data density of training examples deemed relevant ([0071] teaches that the machine learning system requests follow up information, i.e., further information, from the patient. Examiner notes that the underlined limitation is considered to be the intended use of the classifier which has limited patentable weight, however, [0071] explicitly states that by the system prompting and receiving the additional question information the accuracy of the model is improved, which can be interpreted as improving quality by increasing the data density of the training examples deemed relevant).
Therefore, it would have been obvious to one of ordinary skill in the art of machine learning healthcare systems before the effective filing date of the claimed invention to modify the method of implementing a machine learning system disclosed by the modified combination of Seemakurty/Kollada/Jain to incorporate obtaining, by the classifier, further information by providing one or more questions to the user and/or the one or more patients in order to improve the quality and data density of training examples deemed relevant as taught by Okuda in order to identify patients with a rare disease earlier than previous methods, e.g., see Okuda [0071], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seemakurty in view of Kollada and further in view of US 2018/0119137 to Matsuguchi et al (hereinafter Matsuguchi).
Regarding claim 10, depending on claim 9, Seemakurty does not specifically disclose that at least some of the patient data is bucketized and tokenized into a standard medical ontology.
Matsuguchi teaches that it was old and well known in the art of utilizing healthcare data, before the effective filing date of the claimed invention, for at least some of the patient data is bucketized and tokenized into a standard medical ontology ([0182] teaches that a subjects EHR data, i.e., patient data can be bucketized based on SNOMED-CT classification of diseases, i.e., a standard medical ontology as discussed in Applicant’s Specification [0081], and the representation of the bucket is stored as a vector, which is interpreted as tokenizing).
Therefore, it would have been obvious to one of ordinary skill in the art of utilizing healthcare data before the effective filing date of the claimed invention to modify the method of utilizing healthcare data, e.g., clinicians notes, to make a prediction disclosed by the modified combination of Seemakurty/Kollada to incorporate for at least some of the patient data is bucketized and tokenized into a standard medical ontology as taught by Matsuguchi in order to identify medical terms and texts, e.g., see Matsuguchi [0182], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seemakurty in view of Kollada and further in view of Możejko et al. "Inhibited softmax for uncertainty estimation in neural networks." arXiv preprint arXiv:1810.01861 (2018) (hereinafter Możejko).
Regarding claim 11, depending on claim 1, Seemakurty does not specifically disclose performing Bayesian modelling of one or both of: an uncertainty distribution associated with the prediction; and lateness of the prediction.
Możejko teaches that it was old and well known in the art of machine learning, before the effective filing date of the claimed invention, to perform Bayesian modelling of one or both of: an uncertainty distribution associated with the prediction; and lateness of the prediction (Abstract & Introduction teach determining an uncertainty estimation, i.e., an uncertainty distribution using a softmax output to evaluate the uncertainty of the prediction to prevent malfunction of the machine learning, e.g., neural network, system. Examiner notes that only one of the limitations is required because of the term “one or both of”.).
Therefore, it would have been obvious to one of ordinary skill in the art of machine learning before the effective filing date of the claimed invention to modify the method of utilizing machine learning systems to make a prediction disclosed by Seemakurty/Kollada to incorporate performing Bayesian modelling of one or both of: an uncertainty distribution associated with the prediction; and lateness of the prediction as taught by Możejko in order to prevent malfunctions of the machine learning system, e.g., see Możejko Introduction, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seemakurty in view of Kollada and further in view of US 2021/0344880 to Katra et al (hereinafter Katra).
Regarding claim 12, depending on claim 1, Seemakurty does not specifically disclose by the machine learning system, receiving a ground truth input from the user comprising one or more of: prescribing treatment; making a diagnosis; creating a care plan; arranging an appointment; or obtaining additional patient data.
Katra teaches that it was old and well known in the art of healthcare systems, before the effective filing date of the claimed invention, that a machine learning system, receives a ground truth input from the user comprising one or more of: prescribing treatment; making a diagnosis; creating a care plan; arranging an appointment; or obtaining additional patient data ([0250] teaches that a health care provider may make their own determination as to the presence of an abnormality in a patient, i.e., obtaining additional patient data and/or making a diagnosis and [0268] teaches that a user may input their analysis result to be used as a ground truth for training the machine learning system).
 Therefore, it would have been obvious to one of ordinary skill in the art of healthcare systems before the effective filing date of the claimed invention to modify the method of utilizing machine learning systems to make a prediction disclosed by the modified combination of Seemakurty/Kollada to incorporate for the machine learning system, receives a ground truth input from the user comprising one or more of: prescribing treatment; making a diagnosis; creating a care plan; arranging an appointment; or obtaining additional patient data as taught by Katra in order to further develop the machine learning models, e.g., see Katra [0268], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seemakurty in view of Kollada and further in view of ChristopherGS, “Deploying Machine Learning Models in Shadow Mode” (2020) (hereinafter ChristopherGS).
Regarding claim 14, depending on claim 1, as discussed above in claims 1, Seemakurty discloses a machine learning system: determining one or more predictions based on the patient data; receiving, from the user, one or more user inputs labelling each of the one or more predictions as a success or a failure; generating training data based on the labelled patient data and the one or more user inputs; and training at least one machine learning system based on the training data.
Seemakurty does not specifically disclose that the steps of the method of claim 1 operates as a shadow machine learning system.
ChristopherGS teaches that it was old and well known in the art of machine learning models, before the effective filing date of the claimed invention, for a machine learning system to operate as a shadow machine learning system (pp 2-3: 2. What is Shadow Mode? Teaches operating a machine learning system in shadow mode).
Therefore, it would have been obvious to one of ordinary skill in the art of machine learning models before the effective filing date of the claimed invention to modify the method of utilizing machine learning systems to make a prediction disclosed by the modified combination of Seemakurty/Kollada to incorporate for the machine learning system to operate as a shadow machine learning system as taught by ChristopherGS in order to avoid costly mistakes, e.g., see p. 1 Introduction, to ensure the machine learning system operates the way it was intended before making it the live system, e.g., see pp 2-3: 2. What is Shadow Mode? and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Response to Arguments
Applicant’s arguments in the Response, with respect to the 102 rejection of the claims under Seemakurty have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seemakurty in view of Kollada. Examiner notes that the arguments presented in the remarks are moot as the limitations argued by Applicant are disclosed by Kollada. See Response pp. 8-12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686